Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made effective as of the
13th day of April, 2018, by and between Summer Energy Holdings, Inc., a Nevada
corporation (the “Company”), and LaRose Holdings, LLLP, a Delaware limited
liability limited partnership (“Purchaser”).

RECITALS

WHEREAS, Purchaser wishes to purchase from the Company, and the Company wishes
to sell and issue to Purchaser, upon the terms and conditions stated in this
Agreement, two million (2,000,000) shares of the Company’s common stock, par
value $0.001 per share (the “Shares”); and

WHEREAS, contemporaneous with the execution of this Agreement, the parties
hereto will execute and deliver a Registration Rights Agreement in the form
attached hereto as Exhibit A (the “Registration Rights Agreement”), pursuant to
which the Company will agree to provide certain piggyback registration rights
under the Securities Act of 1933, as amended (the “Securities Act”), and the
rules and regulations promulgated thereunder, and applicable state securities
laws (this Agreement and the Registration Rights Agreement are collectively
referred to herein as the “Transaction Documents”).

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1.Sale and Issuance of Shares.  Subject to the terms and conditions of this
Agreement, Purchaser hereby agrees to purchase, and the Company hereby agrees to
sell and issue to Purchaser, the Shares, at a price of $1.50 per share, for an
aggregate purchase price of three million dollars ($3,000,000) (the “Purchase
Price”). The Purchase Price is payable by check made payable to the order of
“Summer Energy Holdings, Inc.” or by wire transfer of immediately available
funds delivered contemporaneously herewith to a bank account designated by the
Company. 

2.Closing; Delivery.  

2.1. Subject to the terms and conditions of this Agreement, the purchase and
sale of the Shares contemplated hereby shall take place at a closing to be held
at a mutually convenient time and place as the Company and Purchaser mutually
agree upon, orally or in writing (which time and place are designated as the
“Closing”; the date of the Closing referred to hereinafter as the “Closing
Date”).   

2.2.At Closing, the Company shall deliver, or cause to be delivered promptly
thereafter, to Purchaser, a stock certificate representing the Shares purchased
by Purchaser against delivery to the Company by Purchaser of the Purchase Price
by check or by wire transfer.  The Company and Purchaser shall also deliver such
other documents as are called for herein.  At Closing, Al LaRose, Jr. will be
duly appointed to the Company’s board of directors, as a Class I Director (as
described in the Company’s Bylaws, as amended), to serve until the 2019 annual
meeting of the Company’s stockholders, at which point he will become subject to
the Company’s customary director election procedure.    

3.Representations and Warranties of the Company.  The following representations
and warranties are qualified in their entirety by the SEC Filings, as defined
below.  Should any representation or warranty of the Company contain any term
that contradicts anything in the SEC Filings, the SEC Filing  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

shall control.  Accordingly, the Company hereby represents and warrants to
Purchaser that as of the Closing Date, and subject to the aforementioned
qualification, that:

3.1.Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
    

3.2.Authorization.  The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.  

3.3.Valid Issuance.  The Shares and the transaction contemplated hereby have
each been duly and validly authorized.   

3.4.Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official other than filings that have been or will be made
pursuant to the rules and regulations of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file within the applicable time periods.  Subject to the
accuracy of the representations and warranties of Purchaser set forth in Section
4 hereof, the Company has taken and will take all action necessary to exempt (i)
the issuance and sale of the Shares and (ii) the other transactions contemplated
by the Transaction Documents from any provision of the Company’s Articles of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to Purchaser as a result of the transactions contemplated hereby.
 For purposes of this Agreement, “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein 

3.5.Delivery of SEC Filings; Business.  The Company has made available to
Purchaser through the EDGAR system maintained by the Securities and Exchange
Commission (the “SEC”), true and complete copies of the Company’s (i) most
recent Annual Report on Form 10-K for the fiscal year ended December 31, 2017,
and (ii) all other reports filed by the Company pursuant to the Exchange Act
(collectively, the “SEC Filings”).  At the time of filing thereof, the SEC
Filings complied as to form in all material respects with the requirements of
the Exchange Act and did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. 

3.6.Use of Proceeds.  The net proceeds of the issuance and sale of the Shares
hereunder shall be used by the Company for working capital and general corporate
purposes.  Proceeds received pursuant to this Agreement shall be immediately
available to the Company for its use.   

3.7.No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares will not conflict with or result in a breach or violation of
any of the terms and provisions of, or constitute a  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

default under (i) the Company’s Articles of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to Purchaser through the EDGAR system), or (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or any of its
assets or properties, or (iii) any agreement or instrument to which the Company
is a party or by which the Company is bound.

3.8.Financial Statements.  The financial statements included in the SEC Filings
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except as may be disclosed
therein or in the notes thereto).   

3.9.No Directed Selling Efforts or General Solicitation.  Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D of the Securities
Act) in connection with the offer or sale of any of the Shares. 

3.10.Private Placement.  Subject to the accuracy of the representations and
warranties of Purchaser set forth in Section 4 hereof, the offer and sale of the
Shares to Purchaser as contemplated hereby is exempt from the registration
requirements of the Securities Act. 

3.11.Capitalization.  The authorized capital of the Company consists, as of
March 31, 2018, of the following: (i) 100,000,000 shares of common stock, $0.001
par value per share, of which (A) 25,055,833 shares are issued and outstanding,
(B) 2,695,230 shares are reserved for issuance upon exercise of outstanding
stock options, and (C) 1,620,000 shares are reserved for issuance upon exercise
of outstanding warrants to purchase common stock; and (ii) 10,000,000 shares of
preferred stock, none of which are issued and outstanding.  

4.Representations, Warranties and Acknowledgements of Purchaser.  Purchaser
hereby represents and warrants to the Company, and acknowledges that: 

4.1.Authorization.  Purchaser: (i) if a natural person, represents that
Purchaser has full power and authority to execute and deliver the Transaction
Documents and all other related agreements or certificates and to carry out the
provisions hereof and thereof; (ii) if a corporation, partnership, or limited
liability company or partnership, or association, joint stock company, trust,
unincorporated organization or other entity, represents that such entity was not
formed for the specific purpose of acquiring the Shares, such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational or trust documents, such entity has full power and
authority to execute and deliver the Transaction Documents and all other related
agreements or certificates and to carry out the provisions hereof and thereof
and to purchase and hold the Shares, the execution and delivery of the
Transaction Documents has been duly authorized by all necessary action, the
Transaction Documents have been duly executed and delivered on behalf of such
entity and is a legal, valid and binding obligation of such entity; or (iii) if
executing the Transaction Documents in a representative or fiduciary capacity,
represents that it has full power and authority to execute and deliver the
Transaction Documents in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom Purchaser is executing the
Transaction Documents, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to the Transaction Documents and make
an investment in the Company, and represents that the Transaction Documents
constitute a legal, valid and  

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

binding obligation of such entity. The execution and delivery of the Transaction
Documents will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which Purchaser is a party or
by which it is bound.

4.2.Purchase Entirely for Own Account.  The Shares to be received by Purchaser
hereunder will be acquired for Purchaser’s own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act, and Purchaser has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act without prejudice, however, to Purchaser’s right
at all times to sell or otherwise dispose of all or any part of Shares in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by Purchaser to hold the
Shares for any period of time.  Purchaser is not a broker-dealer registered with
the SEC or an entity engaged in a business that would require it to be so
registered. 

4.3.Investment Experience.  Purchaser acknowledges that it can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment contemplated hereby. 

4.4.Disclosure and Review of Information.  Purchaser has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares.  Purchaser
acknowledges receipt of copies of the SEC Filings via the EDGAR system
maintained by the SEC (www.sec.gov).  Neither such inquiries nor any other due
diligence investigation conducted by Purchaser shall modify, amend or affect
Purchaser’s right to rely on the Company’s representations and warranties
contained in this Agreement; provided, Purchaser shall not rely on
representations except those expressly set forth in this Agreement.  Purchaser
represents and warrants to the Company that Purchaser has carefully reviewed the
SEC Filings, including the specific Risk Factors set forth therein, a reasonable
period of time prior to making the investment contemplated by this Agreement. 

4.5.Restricted Securities.  The Shares to be purchased hereunder will not be
registered and shall be characterized as “restricted securities” under the
federal securities laws, and under such laws such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.  Each certificate evidencing Shares to be issued hereunder shall
bear a legend in substantially the following form: 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY  NOT  BE
 SOLD,  TRANSFERRED,  ASSIGNED  OR  HYPOTHECATED UNLESS THERE IS AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES, THE
SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT OR THE ISSUER
RECEIVES AN OPINION OF  COUNSEL  FOR  THE  HOLDER  OF  THESE  SECURITIES
 REASONABLY SATISFACTORY TO THE ISSUER, STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT.    

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

Purchaser acknowledges and agrees that, as “restricted securities,” the Shares
to be purchased by it may not be transferred, hypothecated, sold or otherwise
disposed of until (i) a registration statement with respect to such securities
is declared effective under the Securities Act, or (ii) the Company receives an
opinion of counsel for the holder(s) of such Shares, reasonably satisfactory to
counsel for the Company, that an exemption from the registration requirements of
the Securities Act is available.  

 

4.6.Accredited and Sophisticated Investor.  Purchaser is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
Purchaser acknowledges that Purchaser is able to fend for itself, can bear the
economic risk of its investment, and has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares.   

4.7.No General Advertisement.  Purchaser did not learn of the investment in the
Shares as a result of any public advertisement, article, notice or other
communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television, radio or internet or presented at
any seminar or other general advertisement.  Rather, Purchaser learned of the
investment in the Shares through its prior contact with the Company, its agents
and/or its affiliates.   

4.8.No Disqualification Events.  Neither Purchaser nor, to the extent it has
them, any of Purchaser’s stockholders, members, managers, general or limited
partners, directors, affiliates or executive officers (collectively with
Purchaser, the “Purchaser Covered Persons”), are subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3). Purchaser has exercised reasonable care to
determine whether any Purchaser Covered Person is subject to a Disqualification
Event. The purchase of the Shares by Purchaser will not subject the Company to
any Disqualification Event. 

4.9.Prohibited Transactions.  During the last thirty (30) days prior to the date
hereof, neither Purchaser nor any affiliate of Purchaser which (x) had knowledge
of the transactions contemplated hereby, (y) has or shares discretion relating
to Purchaser’s investments or trading or information concerning Purchaser’s
investments, including in respect of the Shares, or (z) is subject to
Purchaser’s review or input concerning such affiliate’s investments or trading
(collectively, “Trading Affiliates”) has, directly or indirectly, effected or
agreed to effect any short sale, whether or not against the box, established any
“put equivalent position” (as defined in Rule 16a-1(h) under the 1934 Act) with
respect to the Shares, granted any other right (including, without limitation,
any put or call option) with respect to the Shares or with respect to any
security that includes, relates to or derived any significant part of its value
from the Shares or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”).  Prior to the earliest to occur of (i) the date that
the Registration Statement (as defined in the Registration Rights Agreement) is
declared effective by the SEC or (ii) the date on which the Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement, Purchaser shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction. 

4.10.Residence.  If Purchaser is an individual, then Purchaser resides in the
state identified in the address of Purchaser set forth on the signature page
hereof; if Purchaser is a partnership, corporation, limited liability company or
other entity, then the office or offices of Purchaser in which its principal
place of business is identified in the address or addresses of Purchaser set
forth on the signature page hereof. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

5.Conditions to Closing. 

5.1.Conditions to Purchaser’s Obligations. The obligation of Purchaser to
purchase the Shares at the Closing is subject to the fulfillment to Purchaser’s
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by Purchaser: 

(a)The representations and warranties made by the Company in Section 3 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 3 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date. 

(b)The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect. 

(c)The Company shall have executed and delivered the Registration Rights
Agreement. 

(d)No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated by the
Transaction Documents. 

(e)No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Shares. 

5.2.Conditions to Obligations of the Company.  The Company’s obligation to sell
and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company: 

(a)The representations, warranties and acknowledgements made by Purchaser in
Section 4 hereof shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date.
 Purchaser shall have performed in all material respects all obligations and
covenants herein required to be performed by it on or prior to the Closing
Date. 

(b)Purchaser shall have delivered the Purchase Price to the Company. 

(c)Purchaser shall have executed and delivered the Registration Rights
Agreement. 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

6.Survival and Indemnification. 

6.1.Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement. 

6.2.Indemnification.   

(a)By the Company.  For a period of 12 months following the Closing, the Company
agrees to indemnify and hold harmless Purchaser and its affiliates and their
respective directors, officers, employees and agents from and against any and
all losses, claims, damages, liabilities and expenses (including without
limitation reasonable attorney fees and disbursements and other expenses
incurred in connection with investigating, preparing or defending any action,
claim or proceeding, pending or threatened and the costs of enforcement thereof)
to which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.
 Furthermore, the Company shall only be liable to Purchaser due to a direct
result of the Company’s breach of its obligations contained in this Agreement
should Purchaser make a claim against it for diminution in stock as a loss for
which indemnification is sought.   

(b)By Purchaser.  Purchaser agrees to indemnify and hold harmless the Company
and its affiliates and their respective directors, officers, employees and
agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) to which the Company may become subject as
a result of any breach of representation, warranty, covenant or agreement made
by or to be performed on the part of Purchaser under the Transaction Documents,
and will reimburse the Company for all such amounts as they are incurred by the
Company.   

7.Miscellaneous. 

7.1.Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or Purchaser, as
applicable, provided, however, that Purchaser may assign its rights and delegate
its duties hereunder in whole or in part to an affiliate or to a third party
acquiring some or all of its Shares in a private transaction without the prior
written consent of the Company, after notice duly given by Purchaser to the
Company, provided, that no such assignment or obligation shall affect the
obligations of Purchaser hereunder.  The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. 

7.2.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  This Agreement may also be executed and
transmitted via electronic transmission, which shall be deemed an original. 

7.3.Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. 

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

7.4.Notices.  All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified; (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day; (c) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid; or (d) one (1) business day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. Notwithstanding the preceding sentence, if notice is given to Purchaser
in a form other than electronic mail, the Company shall also provide a copy of
the same notice by electronic mail. All communications shall be sent to
Purchaser at its address as set forth on the signature page hereof, or to such
address or facsimile number as subsequently modified by written notice given in
accordance with this Section 7.4. If notice is given to the Company, it shall be
sent to 5847 San Felipe Street #3700, Houston, Texas 77057, Attention: Chief
Financial Officer; and a copy (which shall not constitute notice) shall also be
sent to Kirton McConkie, PC, 50 E. South Temple, Suite 400, Salt Lake City, Utah
84111, Attention: Alexander N. Pearson, apearson@kmclaw.com. 

7.5.Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.  In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party which does not
prevail in such proceedings shall pay the reasonable attorneys’ fees and other
reasonable out-of-pocket costs and expenses incurred by the prevailing party in
such proceedings. 

7.6.Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Purchaser.  

7.7.Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect. 

7.8.Entire Agreement.  This Agreement, including the other Transaction
Documents, constitutes the entire agreement among the parties hereof with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof. 

7.9.Further Assurances.  The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained. 

7.10.Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Texas without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the state and federal courts located in Harris County, Texas for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of  

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

notices under this Agreement.  Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

7.11.Company Acceptance.  This Agreement is not binding on the Company unless
and until the Company executes the signature page set forth below. 

[signature page follows]

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

The undersigned has executed this Securities Purchase Agreement on this 13th day
of April 2018.

 

PURCHASER:

 

LAROSE HOLDINGS, LLLP

 

  By: LaRose Holdings Management, Inc.

  Its: General Partner

     

     By: /s/ Albert J. LaRose

     Its: President

 

 

 

 

 

Address

 

 

Federal Identification or Social Security No.

 

Delaware

State of Domicile/Organization/Incorporation

 

 

 

 

Additional Information for Notice:

Facsimile:  

 

Email:  

 

 

Copy to:

 

Chamberlain, Hrdlicka, White, Williams & Aughtry
1200 Smith Street, Suite 1400
Houston, Texas 77002

Attention: James J. Spring, III
Facsimile: 713-658-2553
E-mail: j.spring@chamberlainlaw.com


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Securities Purchase Agreement
as of the date set forth below.

 

THE COMPANY:SUMMER ENERGY HOLDINGS, INC. 

 

 

 

By:/s/ Jaleea P. George 

Name: Jaleea P. George 

Title: CFO 

 

Date of Execution: April 13, 2018 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights Agreement

--------------------------------------------------------------------------------

2

 

 